DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to RCE for application 17493240 filed on 09/30/2022. Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Pub. No. 2022/0059030 A1) in view of Choi et al. (US Patent Pub. No. 2020/0105177 A1)
Regarding claim 1, Sang teaches a display device (Sang, Fig. 1, display device 100), comprising: 
a display panel including a plurality of pixels (Sang, Fig. 1, display panel 110 with pixels P); 
a data driver configured to provide data voltages to the pixels (Sang, Fig. 1, data driver 140); 
a gate driver configured to provide gate signals to the pixels (Sang, Fig. 1, gate driver 130); and 
a controller configured to control the data driver and the gate driver (Sang, Fig. 1, timing controller 120), 
wherein the controller is configured to control a magnitude of a sensing initialization voltage applied to the pixels based on a frame rate value when operating in a variable frame mode (Sang, Figs. 6-8, magnitude of voltages V1_H and V2 are both changed as the refresh rate is changed from 60Hz to 1Hz; Sang, [0057] and [0081], the threshold voltage of driving transistor DT is sampled/sensed; Sang, [0115], V2 initialized the pixel electrode; Sang, [0081], V1_H is charged to node N3 for sensing threshold voltage of driving transistor DT; Sang, abstract, variable refresh rate mode).
Sang does not seem to explicitly teach the controller is configured to synchronize a refresh rate of the display panel with a variable frame rate of image data.
However, in a related art of controlling a display to operate in variable frame rate (Choi, [0063], varying refresh rate), Choi teaches a controller configured to synchronize a refresh rate of the display panel with a variable frame rate of image data (Choi, [0069]-[0070], synchronize image signal with refresh rate of the display). 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to synchronize a refresh rate of a display panel with a variable frame rate of image data as suggested by Choi in the display of Sang. The suggestion/motivation would have been in order to display the image data in the same quality as desired by the creator of the image data and reduce excessive operation (Choi, [0008] and [0099]).
Regarding claim 11, Sang teaches a method of driving a display device (Sang, Fig. 1, display device 100), the method comprising: 
determining whether to operate in a variable frame mode (Sang, [0041] the different methods to change the refresh mode of the display); 
controlling a magnitude of a sensing initialization voltage applied to pixels based on a frame rate value in the variable frame mode (Sang, Figs. 6-8, magnitude of voltages V1_H and V2 are both changed as the refresh rate is changed from 60Hz to 1Hz; Sang, [0057] and [0081], the threshold voltage of driving transistor DT is sampled/sensed; Sang, [0115], V2 initialized the pixel electrode; Sang, [0081], V1_H is charged to node N3 for sensing threshold voltage of driving transistor DT; Sang, abstract, variable refresh rate mode); and 
displaying an image based on the sensing initialization voltage (Sang, [0075]-[0076], display an image corresponding to the data voltage).
Sang does not seem to explicitly teach synchronizing a refresh rate of the display device with a variable frame rate of image data when operating in the variable frame mode.
However, in a related art of controlling a display to operate in variable frame rate (Choi, [0063], varying refresh rate), Choi teaches synchronizing a refresh rate of a display device with a variable frame rate of image data when operating in a variable frame mode (Choi, [0069]-[0070], synchronize image signal with refresh rate of the display).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to synchronize a refresh rate of a display panel with a variable frame rate of image data as suggested by Choi in the display of Sang. The suggestion/motivation would have been in order to display the image data in the same quality as desired by the creator of the image data and reduce excessive operation (Choi, [0008] and [0099]).
Regarding claim 18, Sang in view of Choi teaches the limitations of the parent claim 11 and further teaches determining whether to operate in the variable frame mode includes determining whether to operate in the variable frame mode on a frame-to-frame basis (Sang, [0041] the different methods to change the refresh mode of the display, and the method are controlled by speed of clock or synchronization signal, which are all frame-by-frame control signals).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Pub. No. 2022/0059030 A1) in view of Choi et al. (US Patent Pub. No. 2020/0105177 A1) and Ahn et al. (US Patent Pub. No. 2019/0206348 A1)
Regarding claim 19, Sang in view of Choi teaches the limitations of the parent claim 18. Sang in view of Choi does not seem to explicitly teach generating an active count signal by counting an input clock signal during an active period; 
generating a blank count signal by counting the input clock signal during a blank period; and 
determining whether to operate in the variable frame mode based on the active count signal and the blank count signal.
However, Sang teach that determining refresh rate based on clock and blank signals (Sang, [0041]). And in the related art of variable display mode, Ahn teaches generating an active count signal by counting an input clock signal during an active period; 
generating a blank count signal by counting the input clock signal during a blank period; and 
determining whether to operate in the variable frame mode based on the active count signal and the blank count signal (Ahn, [0066] Figs. 5, 6B and 6C, counter 142 determine driving frequency of the display panel by counting the number of clock signal in the active period and blank period).
Sang differs from the recited invention of claim 9 that it does not specify how the clock period and blank signals are used. Ahn provides the detail on how it is done with such signals that is known in the art before the time of the first effective filing of the claimed invention. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in perform the specific way as suggested by Ahn in the system of Sang in view of Choi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Pub. No. 2022/0059030 A1) in view of Choi et al. (US Patent Pub. No. 2020/0105177 A1) and Rao (US Patent Pub. No. 2020/03112270 A1)
Regarding claim 20, Sang in view of Choi teaches the limitations of the parent claim 18. Sang in view of Choi does not seem to explicitly teach determining whether to operate in the variable frame mode based on a variable frame mode start signal received through an inter-integrated circuit (I2C) interface.
However, in a related art of controlling a display to operate in different refresh rates, Rao teaches determining whether to operate in the variable frame mode based on a variable frame mode start signal received through an inter-integrated circuit (I2C) interface (Rao, [0056] target-frequency control signal via I2C bus to control display in different refresh rate).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to configure the controller in the way as suggested by Rao to include a I2C interface for the display of Sang in view of Choi. The suggestion/motivation would have been in order to enable the controller to drive a larger variety of displays, i.e. different resolutions, while reduce the cumbersome user control (Rao, [0056]).

Allowable Subject Matter
Claims 2-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited references teaches similarly adjusting a magnitude of initialization voltage based on refresh rate (see above rejection for more detail). However, the specifics of the relative magnitudes of the initialization voltage with respect to the different modes in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. An updated search was performed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693